Hill, J.
1. In a suit brought against an administrator upon an open account, to recover the value of lumber alleged to have been contracted for by the administrator’s intestate with the plaintiff, and to have been delivered but not fully paid for, it is error to allow an employee of the plaintiff who witnessed the contract of purchase and sale of the lumber to testify for the surviving party as to the contract. Civil Code, § 5858 (5).
2. But where, in such a case, the original books of account of the plaintiff are admitted in evidence, after proper foundation laid in accordance with the Civil Code, § 5769, and no evidence is offered by the defendant, a verdict for the plaintiff for the amount shown by such books to be due is demanded, and the illegal admission of other testimony is harmless error. See Bailey v. Barnelly, 23 Ga. 582.
3. The other grounds of the motion for a new trial are without merit.

Judgment affirmed.


All the Justices concur.

. Complaint. Before Judge Worrill. Early superior court. July 13, 1912.
Bambo & Wright, for jolaintiff in error.
B. II. Sheffield, contra.